UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6068



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEVON BAZEMORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cv-00371-SGW)


Submitted:   June 7, 2006                  Decided:   June 21, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Levon Bazemore, Appellant Pro Se. Thomas L. Eckert, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Levon Bazemore, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.                  We

have   reviewed   the       record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Bazemore, No. 7:05-cv-00371-SGW (W.D.

Va. Dec. 16, 2005).     We grant Bazemore’s application to proceed on

appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -